Citation Nr: 0318472	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  00-14 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to service connection for a right hip disability 
as secondary to a 
service-connected left ankle condition.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1967 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 RO decision which denied the veteran's claim 
for service connection for a right hip disability as 
secondary to his service-connected left ankle condition.  In 
September 2001, the Board remanded the claim to the RO for 
additional evidentiary development. 


FINDING OF FACT

A right hip disability began many years after service and was 
not caused or permanently worsened by a service-connected 
left ankle condition.


CONCLUSION OF LAW

The veteran's right hip disability is not proximately due to 
or the result of his service-connected left ankle condition.  
38 C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from September 
1967 to July 1971.  His service medical records are negative 
for a right hip disorder.  The records show that in December 
1968 he suffered a left ankle twisting injury on a ladder; X-
rays showed a chip fracture of the navicular bone of the left 
foot; the left ankle/foot injury was conservatively treated; 
and thereafter there was no mention of the problem.  The 
lower extremities and feet were found to be normal on the 
June 1971 service separation examination.

Effective in 1998, the veteran was awarded non-service-
connected pension based on being permanently and totally 
disabled from multiple conditions including a psychiatric 
disorder, HIV positive status, and gastroesophagel reflux 
disease.

The veteran's only established service-connected disability 
is residuals of a left ankle/foot injury.  Effective in 1998, 
service connection and a 0 percent rating for this disorder 
was established, and the rating was increased to 10 percent 
effective in 2000.  

VA outpatient treatment records from 1998 and 1999 show the 
veteran being seen for a variety of ailments not involving 
the right hip.

In January 2000, the veteran was seen by Dr. Craig F. 
Bisceglia, a podiatrist.  The veteran complained of pain in 
his left ankle and right hip.  Following physical 
examination, the impression was abnormal medial-lateral ankle 
motion resulting in chronic sprains.  Dr. Bisceglia opined 
that because of the veteran's pain he had "compensation 
pain" in his right hip which appeared to be related to his 
service injury.

In March 2000, the veteran submitted his claim for service 
connection for a right hip disability as secondary to his 
service-connected left ankle condition.

A VA medical record dated in March 2000 noted the veteran 
complained of right hip pain with an onset of a year and a 
half previously.  There was an assessment of rule out 
degenerative joint disease of the hip.

In April 2000, the veteran was given a VA joints examination.  
He reported that while in service in 1968 he fell from a 
ladder and landed awkwardly on his left ankle.  He said that 
he was immobilized for a short time and then returned to 
duty.  He reported problems with chronic instability since 
that time.  He said that he favored his left leg due to his 
weakness and instability.  Regarding his right hip, he did 
not describe any injuries but stated that over the past year 
to year and a half he had been having pain.  He said this 
pain was over the lateral aspect of his greater trochanter.  
He said that when he moved certain ways it felt like an ice 
pick was sticking him in this area.  Physical examination 
noted normal strength and sensation in the lower extremities.  
Gait was normal as to the left ankle.  There was an abnormal 
antalgic gait as to the right ankle due to a recent injury of 
that ankle.  The veteran complained of pain over the lateral 
aspect of his greater trochanter with hip flexion.  He had a 
positive Ober sign and was tender to palpation over the 
greater trochanter.  X-rays of the right hip showed mild 
early degenerative arthritis with what appeared to be a 
subchondral degenerative cyst over the superolateral aspect 
of the acetabulum.  The examiner's assessment's were left 
ankle instability, status post injury in service; and mild 
right hip degenerative joint disease and right trochanteric 
bursitis.  The examining physician opined that the right hip 
disorder was age-related, was not due to the ankle injury, 
and was not service connected.

Medical records from later in April 2000 show the veteran 
underwent right ankle surgery for a fracture in the recent 
injury to that ankle.

In May 2000, the RO increased the left ankle disability 
rating to 10 percent.  The RO also denied secondary service 
connection for a right hip disorder.

Right hip X-rays in June 2001 noted degenerative changes.  
Other medical records in recent years, dated into 2002, 
primarily concern disorders other than the right hip.  The 
recent medical records note a low back disorder with right 
lower extremity radiculopathy, multiple joint arthritis, and 
a number of other ailments.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records have been obtained and a VA examination has 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be rebuttably presumed for certain chronic 
diseases, such as arthritis, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307.3.309. 

It is neither claimed nor shown that a right hip disorder was 
present during the veteran's 1967-1971 active duty or for 
many years thereafter.  Rather, he claims secondary service 
connection for a right hip disorder, asserting it is due to 
his service-connected left ankle disorder.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection includes instances in which 
there is aggravation of a non-service connected condition 
which is proximately due to or the result of a service-
connected condition; in such a case, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Post-service medical records first show treatment for a right 
hip problem in about 2000, with a history of onset within the 
past year or so.

Regarding the etiology of the veteran's right hip disability, 
Dr. Bisceglia, a podiatrist who saw the veteran for 
complaints of left ankle and right hip pain in 2000, opined 
that the veteran had "compensation pain" in the right hip, 
apparently due to the left ankle condition.  The Board 
assumes this doctor was intending to relate that the service-
connected left ankle condition influenced the way the veteran 
walked, in such a manner that there was compensatory right 
hip pain.  However, this doctor is a foot doctor and is not 
the best qualified clinician to analyze problems with other 
joints.  

On the other hand, the subsequent 2000 VA examination was 
performed by an orthopedic physician.  The VA doctor 
diagnosed current right hip arthritis (degenerative joint 
disease) and bursitis, and noted the right hip disorder was 
due to the aging process, was not due to the left ankle 
injury, and was not service-connected.  This opinion is in 
harmony with historical records which fail to show a 
prolonged gait disturbance from the service-connected left 
ankle disorder; this lessens the possibility that the left 
ankle disorder resulted in problems with other joints.  
Indeed, the 2000 VA examination itself showed no abnormal 
gait as to the left ankle (rather, there was an abnormal gait 
from a recent right ankle injury).  For the above reasons, 
the Board finds the opinion of the VA examiner to be the most 
persuasive.  Wensch v Principi, 15 Vet.App. 362 (2001).

The weight of the credible evidence demonstrates that a right 
hip disability began many years after service and was not 
caused or permanently worsened by a service-connected left 
ankle condition.  A right hip disability is not proximately 
due to or the result of the service-connected left ankle 
condition.  As the preponderance of the evidence is against 
the claim for secondary service connection for a right hip 
disability, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Secondary service connection for a right hip disability is 
denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

